J-S44041-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  :      IN THE SUPERIOR COURT OF
                                              :            PENNSYLVANIA
              v.                              :
                                              :
ERIC RAMBERT,                                 :
                                              :
                   Appellant                  :            No. 2052 EDA 2015

                   Appeal from the PCRA Order June 24, 2015
              in the Court of Common Pleas of Philadelphia County,
                Criminal Division, No(s): CP-51-CR-0625331-1983

BEFORE: FORD ELLIOTT, P.J.E., STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                                FILED JULY 08, 2016

        Eric Rambert (“Rambert”) appeals, pro se, from the Order dismissing

his seventh Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On November 21, 1983, Rambert entered a negotiated guilty plea to

rape,    involuntary    deviate   sexual   intercourse,   burglary,   robbery   and

conspiracy.    On the same date, the trial court sentenced Rambert to an

aggregate prison term of ten to twenty-five years in prison. Rambert did not

file a direct appeal.

        Rambert filed six previous PCRA Petitions, all of which were dismissed.

On July 29, 2010, Rambert filed the instant PCRA Petition.            Rambert filed

numerous supplemental Petitions from March 2013 to May 2014.               On May

21, 2015, the PCRA court entered a Pa.R.Crim.P. 907 Notice of Intent to

Dismiss. Thereafter, on June 24, 2015, the PCRA court dismissed Rambert’s
J-S44041-16


PCRA Petition as patently untimely, after which Rambert filed a timely Notice

of Appeal.

              We review an order dismissing a petition under the PCRA
      in the light most favorable to the prevailing party at the PCRA
      level. This review is limited to the findings of the PCRA court and
      the evidence of record. We will not disturb a PCRA court’s ruling
      if it is supported by evidence of record and is free of legal error.
      This Court may affirm a PCRA court’s decision on any grounds if
      the record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      Initially, Rambert’s sentence, which imposed a maximum of twenty-

five years, appears to have been completed. Thus, Rambert is ineligible for

relief under the PCRA. See 42 Pa.C.S.A. § 9543(a)(1)(i).1

      However, even if Rambert was still serving a sentence, he would be

ineligible for relief. Under the PCRA, a defendant must file any PCRA petition

within one year of the date that the judgment becomes final.            See 42

Pa.C.S.A. § 9545(b)(1).     A judgment of sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme




1
 According to the Commonwealth, Rambert is likely serving sentences for
unrelated crimes, which he committed while in prison on or about January
27, 1987. See Brief for the Commonwealth at 9 n.2.



                                  -2-
J-S44041-16


Court of the United States and the Supreme Court of Pennsylvania, or the

expiration of time for seeking review.” Id. § 9545(b)(3).

     Here, Rambert’s judgment of sentence became final in December 1983

when the time to seek review with this court expired. See Pa.R.A.P. 903(a).

Rambert had until December 1984 to file a timely PCRA petition. Therefore,

Rambert’s July 2010 PCRA Petition is facially untimely.

     However, in the event that a petition is not filed within the one-year

time frame, the PCRA provides three timeliness exceptions.           See 42

Pa.C.S.A. § 9545(b)(1)(i-iii).   Any PCRA petition invoking one of these

exceptions shall be filed within sixty days of the date the claim could have

been presented. See id. § 9545(b)(2).

     Rambert has not pled or proven any of the timeliness exceptions.

While Rambert has raised ineffective assistance of counsel claims, such

claims do not qualify as a timeliness exception.    See Commonwealth v.

Yarris, 731 A.2d 583, 586 (Pa. Super. 1999) (stating that ineffective

assistance of counsel claims do not invoke any of the timeliness exceptions).

     Based upon the foregoing, the PCRA court properly dismissed

Rambert’s PCRA Petition.

     Order affirmed.




                                 -3-
J-S44041-16



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2016




                          -4-